DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2019-0069800 filed in Korea on June 13/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests incorporating some aspect about the scan start block.

Claim Objections
Claims 1-18 and 20 are objected to because of the following informalities:    
Claims 1, 10, and 20 recite “the number of free blocks” but should instead recite “a number of free blocks”,
Claims 4 and 13 recite “the closed block having the minimum valid page count” but should instead recite “the closed block having a minimum valid page count”,
Claims 6 and 15 recite “the closed block having the minimum program-erase count…” but should instead recite “the closed bock having a minimum program-erase count…”
Claims 8 and 17 recite “the closed block whose latest erase time is the earliest;” the “the” before earliest should be removed,
The remaining dependent claims are objected to for dependence on one of the objected to claims above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bux et al. (US 2014/0032817) in view of Gorobets et al. (US 2006/0106972) and Han et al. (“CATA: A Garbage Collection Scheme for Flash Memory File Systems”).
Regarding claim 1, Bux teaches a data storage device (Fig. 1, SSD 100) comprising: 
a nonvolatile memory device including a plurality of memory blocks (Fig. 1, SSD memory 105 containing memory blocks 106A, 106B,… 106N); and 
a controller (Fig. 1, SSD controller 101 containing garbage collection module 103, where module 103 is described as performing the method of Fig. 2, see [0016,0017]) configured to perform a block scan operation for checking valid page counts of blocks 
Bux fails to teach wherein the controller changes an index of a scan start block among the blocks whenever performing the block scan operation, as Bux’s search for a victim block does not appear to provide details on how to identify/determine which subset of blocks to search.  Bux further fails to teach where the blocks scanned/searched for a victim blocks are specifically closed blocks.
Gorobets’ disclosure is related to flash memory management and as such comprises analogous art.

An obvious modification can be identified: implementing a cyclical incrementing pointer to identify the subset of memory blocks to be identified in Bux’s garbage collection process.  Such a modification reads upon the step wherein the controller changes an index of a scan start block among the blocks whenever performing the block scan operation, as the incrementing pointer necessarily changes after each iteration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Gorobets’ cyclical incrementing pointer with Bux’s process of identifying subsets of memory pages to scan for victim blocks, as the cyclical nature of the pointer would ensure that every subset of memory blocks is evenly chosen, providing for a wear leveling mechanism, see Gorobets [0019] that extends the lifetime of the flash device.
The combination of Bux and Gorobets still fails to teach where the blocks scanned and selected for victim block are closed blocks.
Han’s disclosure is related to performing garbage collection for flash memory file systems, and as such comprises analogous art.
As part of this disclosure, Han discloses that in flash based file systems, a logging approach to writing to flash memory systems is incorporated, in order to avoid excessive erases for a theoretical update in place system, see Section 2.1, Paragraph 1.  As a result, as seen in Figs. 1 and 2, writes are performed sequentially, and when selecting a victim block, the victim 
An obvious combination can be identified: combining Han’s disclosure of the log structured management with Bux’s flash system.  Such a combination would therefore teach that the blocks selected for garbage collection are blocks that are full, or closed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Han’s disclosure of a log file system for flash with Bux’s flash system.  Both elements are disclosed in the art prior to the effective filing date of the claimed invention, and as Han’s disclosure provides that logging file systems were recommended specifically for flash to address the disparate writing and erasing granularities and extend the flash memory device’s lifetime by avoiding excessive erase/programming cycles, one of ordinary skill in the art would recognize the logging file system as a management technique that can be utilized in a flash memory with reasonable expectation that the flash memory system would continue to operate.
Regarding claim 4, the combination of Bux, Gorobets, and Han teaches the data storage device of claim 1, but Bux and Gorobets fail to teach wherein when the valid page counts of the closed blocks are not equal, the controller selects, as the victim block, the closed block having the minimum valid page count among the closed blocks.  Bux makes no comments on comparing the closed blocks to select a victim block, only determining whether the victim block candidate meets a valid page threshold, and Gorobets does not provide a disclosure about victim block selection.
                        
                            
                                
                                    1
                                    -
                                    u
                                
                                
                                    1
                                    +
                                    u
                                
                            
                        
                     , where “u is the utilization of a block (the fraction of space occupied by valid data)”, see Section 3.3, paragraph 1 and Section 2.2, Paragraph 6.  While considering time since most recent modifications, as well as the erase count in CATA, Han’s algorithm seeks to maximize the amount of free space that is acquired, see Section 2.2, Paragraph 6, which is a direct reflection of a minimal amount of valid pages remaining.
An obvious modification can be identified: seeking to incorporate a min-max approach to maximize the amount of free space acquired/minimize the number of valid pages remaining in a selected victim block.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Han’s cost-benefit factor in selecting a victim block with Bux’s victim block selection, as seeking a victim block with the least amount of valid data frees the most space and minimizes the amount of valid data to be copied in a garbage collection operation, helping to reduce write amplification.
Regarding claim 9, the combination of Bux, Gorobets, and Han teaches the data storage device of claim 1, wherein the controller selects the index of the next closed block of a scan start block in a previous garbage collection operation as the index of a scan start block in a current garbage collection operation (as discussed in the claim 1 rationale, Gorobets discloses a 
Claims 10-18 recite operating methods identical to the configured functionality of the data storage device of claims 1-9.  Therefore, claims 10, 13, and 18 are rejected according to the same rationale of claims 1, 4, and 9.
Regarding claim 19, Bux teaches a memory system (Fig. 1, SSD 100), comprising: 
a nonvolatile memory device including a plurality of memory blocks (Fig. 1, SSD memory 105 containing memory blocks 106A, 106B,… 106N); and 
a controller (Fig. 1, SSD controller 101 containing garbage collection module 103, where module 103 is disclosed as performing the method of Fig. 2, see [0016,0017]) configured to perform a garbage collection based on a block scan operation for checking valid page counts regarding memory blocks among the plurality of memory blocks (Fig. 2, determine victim block 205; in order to determine the victim block, the memory blocks, or a subset of the memory blocks, may be examined by the garbage collection module, see [0018]; Bux’s memory blocks may each have an associated counter tracking the number of valid pages, which are used to determine the victim block, see [0018]; the selected victim block’s valid page counter can be compared with a threshold, see [0018] and Fig. 2, step 206, where if the threshold is met, then the method continues with Fig. 2, garbage collection request for victim block 207).
Bux fails to teach wherein the block scan operation starts at a different memory block each time the operation is performed, as Bux’s search for a victim block does not appear to 
Gorobets’ disclosure is related to flash memory management and as such comprises analogous art.
As part of this disclosure, Gorobets provides for “a cyclic incrementing relocation pointer [that] can be scanned through the physical block addresses to select one or a few blocks at a time to be exchanged with the same number of erased pool blocks,” [0019].
An obvious modification can be identified: implementing a cyclical incrementing pointer to identify the subset of memory blocks to be identified in Bux’s garbage collection process.  Such a modification reads upon the step wherein the controller changes an index of a scan start block among the blocks whenever performing the block scan operation, as the incrementing pointer necessarily changes after each iteration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Gorobets’ cyclical incrementing pointer with Bux’s process of identifying subsets of memory pages to scan for victim blocks, as the cyclical nature of the pointer would ensure that every subset of memory blocks is evenly chosen, providing for a wear leveling mechanism, see Gorobets [0019] that extends the lifetime of the flash device.
The combination of Bux and Gorobets still fails to teach where the blocks scanned and selected for victim block are closed blocks.
Han’s disclosure is related to performing garbage collection for flash memory file systems, and as such comprises analogous art.

An obvious combination can be identified: combining Han’s disclosure of the log structured management with Bux’s flash system.  Such a combination would therefore teach that the blocks selected for garbage collection are blocks that are full, or closed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Han’s disclosure of a log file system for flash with Bux’s flash system.  Both elements are disclosed in the art prior to the effective filing date of the claimed invention, and as Han’s disclosure provides that logging file systems were recommended specifically for flash to address the disparate writing and erasing granularities and extend the flash memory device’s lifetime by avoiding excessive erase/programming cycles, one of ordinary skill in the art would recognize the logging file system as a management technique that can be utilized in a flash memory with reasonable expectation that the flash memory system would continue to operate.
Regarding claim 20, the combination of Bux, Gorobets, and Han teaches the memory system according to claim 19, and Bux further teaches wherein the controller is configured to check the number of free blocks to determine whether to perform the garbage collection (“In some embodiments, valid page threshold based garbage collection may be disabled when a .

Allowable Subject Matter
Claims 2, 3, 5-8, 11, 12, and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 11 recite, using claim 2 for exemplary language, “wherein when the valid page counts of the closed blocks are equal, the controller selects the scan start block as the victim block”.
Claims 3 and 12 recite, using claim 3 for exemplary language, “wherein when the valid page counts of the closed blocks are equal, the controller selects, as the victim block, a scan end block where the block scan operation is performed for the last time, among the closed blocks”.
In claims 2, 3, 11, and 12, the limitations require a victim selection based on the block scan process, specifically the scan start block and a scan end block from a previous block scan operation.  None of Bux, Gorobets, or Han consider a situation where the page counters for victim block candidates are equal; Bux just selects a victim block with no comparison to other 
Claims 5 and 14 recite, using claim 5 for exemplary language, “wherein the controller changes the index of the scan start block according to program-erase counts of the respective closed blocks”.
Claims 7 and 16 recite, using claim 7 for exemplary language, “wherein the controller changes the index of the scan start block according to the latest erase times of the respective closed blocks”.
Claims 5, 7, 14, and 16 disclose two different embodiments where the limitations require a different mechanism for how the controller changes the index of the scan start block.  
Claims 6, 8, 15, and 17 are objected to for dependence on one of the claims discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsao, Bahirat, Zhang, as cited above.
Strzelczak et al. (US 2013/0036278) discloses tracking where garbage collection processes start and end,
Lee et al. (US 2016/0335179) discloses selecting victim blocks based on a minimum number of valid pages,
Hada (US 2016/0283369), Lee et al. (US 2019/0073295), Kim et al. (US 2019/0121727), and Yang et al. (“Garbage Collection and Wear Leveling for Flash 
Koo et al. (US 2018/0341557) discloses the use of a scan pointer during a garbage collection process, but this pointer is related to tracking the empty pages of open blocks, not tracking closed blocks, nor is this pointer disclosed to be set according to the program erase count or erase time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.D.H./Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139